PER CURIAM:
John Mark Shell appeals the district court’s order adopting the report and recommendation of the magistrate judge and granting summary judgment in favor of defendants on Shell’s 42 U.S.C. § 1983 (2000) claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Shell v. Greenwood County Det. Ctr., No. 8:06-cv-00905, 2007 WL 510117 (D.S.C. filed Feb. 12, 2007; entered Feb. 13, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.